Title: From Alexander Hamilton to Staats Morris, 4 June 1799
From: Hamilton, Alexander
To: Morris, Staats


          
            Sir,
            New York June 4. 1799
          
          The Secretary of the Navy has requested a guard of a Non Commissioned Officer and six men at the Ship Yards at Baltimore to protect from the fire the Sloops of War building there. You will please to furnish and keep up such a guard till further order, or till the completion of the object shall render the continuance unnecessary
          With consideration I am, Sir Yr. Obed S—
          Capt Staats Morris or Commanding Officer Fort McHenry near Baltimore
        